Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-12, 14, and 15 are pending.
Claims 1, 2, 6, 9, 11, 12, 14, and 15 were amended.
Claim 13 was cancelled.
Drawings
The drawings were previously objected to for informalities. Applicant has successfully addressed these issues in the amendments submitted on 5/31/2022. Accordingly, all previous objections to the drawings have been withdrawn and the changes have been entered. 
Claim Objections
Claims 9 and 13 were previously objected to because of informalities. Applicant has successfully addressed these issues in the amendment filed on 5/31/2022. Accordingly, the objections to the claims have been withdrawn.
Claim Rejections - 35 USC § 112
Claim 14 was previously rejected under 35 USC § 112. Applicant has successfully addressed these issues in the amendment filed on 5/31/2022. Accordingly, the rejections to the claims under 35 USC § 112 have been withdrawn.	
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, Chaffee modified by Looslie teaches all of the limitations of the claim but does not explicitly teach or fairly suggest “at least one lock on the frame operable to engage and secure the pump in the pocket, the at least one lock comprising a pivotally mounted tab, pivotable between an open position in which the tab does not project into the opening of the frame, and a locked position in which the tab projects into the opening of the frame”. Looslie is relied upon to teach pump controls, Pittman is relied upon to teach a rectangular shaped air pump and cavity, Owen is relied upon to teach an indicator light, Huang is relied upon to teach a transmission port, Saputo is relied upon to teach a pump with at least two exposed faces. The references previously relied on for rejections do not remedy the deficiencies of Chaffee. Claim 1 is therefore allowable. Claims 6-10 are also allowable since they require all of the limitations of the allowable base claim.
With regards to claim 11, Chaffee in view of Looslie teaches all of the limitations of the claim but does not explicitly teach or fairly suggest “wherein the pump pocket is flexible such that it can invert so that the pocket is external to the profile of the mattress for ease of attaching or detaching the pump from the valve”. The references previously mentioned do not remedy the deficiencies of Chaffee. Claim 11 is therefore allowable. Claims 2-5, 12, 14, and 15 are also allowable since they require all of the limitations of the base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329. The examiner can normally be reached M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
7/7/2022